Case 1:19-cv-22202-BB Document 4 Entered on FLSD Docket 05/30/2019 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                               Case No. 19-cv-22202-BLOOM/Louis

 MARJORIE SMITH and
 BLAINE CAMPBELL,

         Plaintiffs,

 v.

 JUDGE MIGUEL DE LA O, et al.,

       Defendants.
 ___________________________/

                          ORDER DENYING LEAVE TO PROCEED
                       IN FORMA PAUPERIS AND DISMISSING CASE

         THIS CAUSE is before the Court upon Plaintiffs Marjorie Smith and Blaine Campbell’s

 Motion for Leave to Proceed in Forma Pauperis, ECF No. [3] (the “IFP Motion”). Plaintiffs filed

 this Action against Judge Miguel de la O, Judge Alexander Bokor, and Judge Thomas J. Rebull

 (collectively “Defendants”) on May 30, 2019. See Compl., ECF No. [1] (“Complaint”). For the

 reasons stated below, the Motion is denied and the above-styled action is dismissed.

         Plaintiffs, pro se litigants, have not paid the required filing fee and, therefore, the screening

 provisions of 28 U.S.C. § 1915(e) are applicable. Pursuant to that statute, courts are permitted to

 dismiss a suit “any time [] the court determines that . . . (B) the action or appeal (i) is frivolous or

 malicious; (ii) fails to state a claim on which relief may be granted; or (iii) seeks monetary relief

 against a defendant who is immune from such relief.” Id. § 1915(e)(2). Even under the relaxed

 pleading standard afforded to pro se litigants, see Abele v. Tolbert, 130 F. App’x 342, 343 (11th

 Cir. 2005), Plaintiffs’ Complaint fails.
Case 1:19-cv-22202-BB Document 4 Entered on FLSD Docket 05/30/2019 Page 2 of 3
                                                              Case No. 19-cv-22202-BLOOM/Louis


        A pleading in a civil action must contain “a short and plain statement of the claim showing

 that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). While a complaint “does not need

 detailed factual allegations,” it must provide “more than labels and conclusions, and a formulaic

 recitation of the elements of a cause of action will not do.” Bell Atl. Corp. v. Twombly, 550 U.S.

 544, 555 (2007); see Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (explaining that Rule 8(a)(2)’s

 pleading standard “demands more than an unadorned, the-defendant-unlawfully-harmed-me

 accusation”). Nor can a complaint rest on “‘naked assertion[s]’ devoid of ‘further factual

 enhancement.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 557 (alteration in original)).

 “[A] complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to relief

 that is plausible on its face.’” Id. (quoting Twombly, 550 U.S. at 570).

        Further, a “district court may act sua sponte to address the issue of subject matter

 jurisdiction at any time.” Herskowitz v. Reid, 187 F. App’x 911, 912–13 (11th Cir. 2006) (footnote

 call numbers and citations omitted). This is because federal courts are “‘empowered to hear only

 those cases within the judicial power of the United States as defined by Article III of the

 Constitution,’ and which have been entrusted to them by a jurisdictional grant authorized by

 Congress.” Univ. of S. Ala. v. Am. Tobacco Co., 168 F.3d 405, 409 (11th Cir. 1999) (quoting

 Taylor v. Appleton, 30 F.3d 1365, 1367 (11th Cir. 1994)). Accordingly, “once a federal court

 determines that it is without subject matter jurisdiction, the court is powerless to continue.” Id. at

 410.

        Title 28 U.S.C. § 1332(a) vests a district court with subject matter jurisdiction when the

 parties are diverse and the amount in controversy “exceeds the sum or value of $75,000, exclusive

 of interest and costs.” 28 U.S.C. § 1332(a). Here, Plaintiffs’ Complaint for breach of contract

 purports to assert that jurisdiction has been conferred on this Court through diversity of citizenship.



                                                   2
Case 1:19-cv-22202-BB Document 4 Entered on FLSD Docket 05/30/2019 Page 3 of 3
                                                             Case No. 19-cv-22202-BLOOM/Louis


 With respect to diversity of citizenship cases under 28 U.S.C. § 1332(a), subject matter jurisdiction

 exists only where there is complete diversity; all plaintiffs must be diverse from all defendants.

 See, e.g., Riley v. Merrill Lynch, Pierce, Fenner & Smith, Inc., 292 F.3d 1334, 1337 (11th Cir.

 2002). Because the Plaintiffs’ citizenship is not diverse from any of the Defendants, complete

 diversity is clearly lacking.

         Plaintiffs have failed to set forth an adequate basis upon the facts alleged for the Court to

 exercise jurisdiction in this case. Consequently, the Court is “powerless” to proceed, and the

 above-styled case is due to be dismissed.

         Accordingly, it is ORDERED AND ADJUDGED as follows:

              1. Plaintiffs’ IFP Motion, ECF No. [3], is DENIED.

              2. The Complaint, ECF No. [1], is DISMISSED WITHOUT PREJUDICE.

              3. The Clerk is instructed to CLOSE this case.

              4. To the extent not otherwise disposed of, any scheduled hearings are CANCELED,

                 all pending motions are DENIED as moot, and all deadlines are TERMINATED.

         DONE AND ORDERED in Chambers at Miami, Florida, on May 30, 2019.




                                                          _________________________________
                                                          BETH BLOOM
                                                          UNITED STATES DISTRICT JUDGE

 Copies to:

 Counsel of Record

 Marjorie Smith
 19710 NW 11th Avenue
 Miami-Dade, FL 33169




                                                   3
